Case: 16-10665      Document: 00513938653         Page: 1    Date Filed: 04/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-10665                                   FILED
                                  Summary Calendar                              April 4, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODERICK DEONE HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:06-CR-16-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Roderick Deone Hall appeals the district court’s decision to revoke his
term of supervised release. He argues that the district court erred by failing
to consider substance abuse treatment, in lieu of incarceration, pursuant to
18 U.S.C. § 3583(d) and U.S.S.G. § 7B1.4, p.s., comment. (n.6). He also argues
that the district court erred by imposing a 24-month term of imprisonment,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10665      Document: 00513938653    Page: 2   Date Filed: 04/04/2017


                                  No. 16-10665

which was lower than the statutory maximum but above the guidelines range
of 4 to 10 months of imprisonment.
      As Hall did not raise these arguments in the district court, review is for
plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009). In addition
to failing drug testing, which would implicate the § 3583(d) exception, Hall
violated the conditions of his supervised release by using and possessing
cocaine and alcohol. Hall has failed to show any plain error. See, e.g., United
States v. Harper, No. 01-10623, 2002 WL 494731, at *1-2 (5th Cir. March 15,
2002) (unpublished) (affirming revocation on similar grounds); see also United
States v. Guerrero-Robledo, 565 F.3d 940, 946 (5th Cir. 2009) (“It certainly is
not plain error for the district court to rely on an unpublished opinion that is
squarely on point.”).
      Additionally, the record reflects that the district court considered the
relevant statutory factors in its determination that a guidelines range sentence
would be inadequate.      See § 3583(e) (setting forth appropriate 18 U.S.C.
§ 3553(a) factors that the district court may consider in the revocation context).
Moreover, Hall’s disagreement with the decision does not demonstrate an
abuse of the district court’s wide sentencing discretion. See United States v.
Miller, 634 F.3d 841, 844 (5th Cir. 2011).
      AFFIRMED.




                                        2